Kupferman, J. (dissenting).
I dissent both with regard to the affirmance of the award made to the owners of Damage Parcels 69, 70, P69, P70, and the reduction in the award for fixtures to the tenant.
Based on Special Term’s approach of capitalization of income, it was error to include an additional structural value of $15,500 for the loss of the third bay, because it duplicates the award and, therefore, the award to the owners should be reduced by that amount. On the other hand, in this situation "where the taking had the effect of substantially reducing the utility of the gasoline station involved, requiring substantial changes in the placement of gas pumps and lighting, there is no dispute that the tenant expended in excess of the claimed amount of $17,534. This was due to the fact that one bay of service was taken containing utility conduits, water, electricity and sewer for the entire premises. Further, a pedestrian overpass wall blocked visibility of the service station from Bruckner Boulevard, and an accessible entrance for patronage was lost. The court at Special Term awarded $10,707.50, and this court would reduce that amount roughly one half, being also approximately one third of the actual expenditure. The only objection to the claim for reimbursement is that some of the expenditures were a subsidy to “ finance a new facility ” citing Rose v. State of New York (24 N Y 2d 80, 88).
While some portion of the expenditure might not be denominated as simple replacement because of the depreciation factor, all of the expenditures were obviously necessary, and the court at Special Term made a proper adjustment recognizing a portion of replacement of worn-out equipment.
Nunez, Murphy and Capozzoli, JJ., concur with McGlvern, P. J.; Kupferman, J., dissents in an opinion.
Fourth separate and partial final decree of the Supreme Court, Bronx County, entered on June 29,1972, modified, on the law and on the facts, without costs and without disbursements, by reducing the award to Humble Oil and Refining Company to $5,557.
*630The awards made to the owners of Damage Parcels 69, 70, P69 and P70 are affirmed, without costs and without disbursements.
Settle order on notice.